COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-153-CR
 
 
STEVEN KENNETH STALEY                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Steven Kenneth
Staley filed a notice of appeal from the trial court=s April 11, 2006 order requiring him to submit to a mental examination
and comply with a medication regimen.  On
May 12, 2006, we sent appellant a letter stating our concern that we did not
have jurisdiction over the appeal because the court of criminal appeals has
exclusive jurisdiction over cases in which the death penalty has been
assessed.  We also told appellant that if
he or any party desiring to continue the appeal did not file, by May 22, 2006,
a response showing grounds for continuing the appeal, we would dismiss the
appeal for want of jurisdiction.  See
Tex. R. App. P. 44.3. 
Appellant did not file a
response.  Because the order being
appealed is from a case in which the death penalty was assessed, we do not have
jurisdiction over this appeal.  See
Tex. Const. art. V, ' 5(b); Tex. Code Crim. Proc.
Ann. art. 4.04 (Vernon 2005); State ex rel. Holmes v. Hon. Court of
Appeals for the Third Dist., 885 S.W.2d 389, 394 (Tex. Crim. App. 1994)
(orig. proceeding).  Accordingly, we
dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P.
43.2(f).
PER CURIAM
PANEL D:   LIVINGSTON, HOLMAN,
and GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: July 20, 2006




[1]See Tex.
R. App. P. 47.4.